Title: To George Washington from William Heath, 18 December 1781
From: Heath, William
To: Washington, George


                        Dear General,

                            Head quarters Highlands, December 18th 1781.
                        
                        I was honored with yours of the 8th the day before yesterday. I have directed returns to be made conformably,
                            immediately. Those from the regiments here shall be forwarded without delay—those from the two New Hampshire regiments at
                            the northward, and colonel Sheldon’s dragoons cannot be obtained until some time hence.
                        I was at loss whether your Excellency had called upon the New Jersey and New York lines to make returns to
                            you; I have therefore written to the commanding officers of those lines, that if they have not received your orders, to
                            make out the returns and send them here as soon as possible.
                        General Stark writes me that he is in a bad state of health, and must visit his family. I had requested him to
                            delay his journey a short time, in expectation that general Hazen would arrive in this quarter, whom I intended to request
                            to take the command of the northern district this winter. I am lately informed that your Excellency has thought proper to
                            detain him at Philadelphia. I must therefore entrust the command at the northward to the senior officer of the New
                            Hampshire line, as it will not be possible for general Stark to remain during the winter, and there is no general officer
                            who can be spared from this post. Perhaps your Excellency may not think the presence of a general officer necessary in
                            that quarter during the winter. I have the honor to be With the highest respect, Your Excellency’s most obedient Servant
                        
                            W. Heath

                        
                    